 JAMES LEES AND SONS COMPANY487This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, The 120 Building, 120 Delaware Avenue, Buffalo 2, New York,Telephone No. T1. 6-1782, if they have any question concerning thisnotice or compliance with its provisions.James Lees and Sons CompanyandTextileWorkers Union ofAmerica, AFL-CIO, CLC.Case No. 5-CA-2104. January 7,1963DECISION AND ORDEROn September 20, 1962, Trial Examiner Harold X. Summers issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedIntermediate Report.The Trial Examiner also found that the Re-spondent had not engaged in certain other unfair labor practices,and recommended dismissal of the complaint insofar as it pertainedthereto.'Thereafter, the Respondent and the Charging Party filedexceptions to the Intermediate Report and briefs in support thereof.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case, and finds merit in the Respondent's exceptions for thereasons discussed below.Accordingly, the Board adopts only thosefindings, conclusions, and recommendations of the Trial Examinerwhich are consistent with this Decision and Order.The sole issue in this case is whether or not Raymond Tolley wasdischarged in violation of Section 8(a) (3) and (1) of the Act. TheTrial Examiner found that Tolley was so discharged.We do notagree.Tolley was employed as an "alleyman," one of his duties being toclean the peralta scrapers whenever a color change took place.Be-fore August 1961, he had been reprimanded twice for failure prop-erly to break up and spread waste wool which he had placed in the1No exceptions were filed to the Trial Examiner's recommended dismissalof theallegedindependent violations of Section 8(a) (1), and we shall therefore adopt the Trial Ex-aminer's findings and recommendations theretopro forma2 Pursuant to the provisions of Section 3(b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel(Chairman McCulloch and Members Leedom and Brown].140 NLRB No. 40. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDcarding machine feedbox. In August 1961, he failed to clean aperalta scraper during a color change and was laid off for 1 week.At that time, Tolley was warned that a recurrence of the offensemight necessitate his discharge.On January 31, 1962, Tolley com-mitted precisely the same infraction, failure to clean a peraltascraper during a color change, and was discharged.'Contrary to the finding of the Trial Examiner, the record reflectsthat color contamination is a possible result of an uncleaned peraltascraper.Such color contamination would result in a finished yarnof inferior uniformity of color which might be unacceptable to cus-tomers.It should be noted in this respect that during the 11/2 to 2years immediately preceding the hearing in this case, the Respond-ent's method of operation had changed in that an increasing percent-age of its product was sold to outside consumers, rather than beingutilized internally.Accordingly, control of the quality of the yarnbeing produced became increasingly more important to Respondent.Although finding that the Respondent had reasonable cause to be-lieve, and did believe, that Tolley was responsible for not cleaningthe scraper on January 31, thereby causing the web to break, theTrial Examiner concluded that Tolley was not discharged for thatreason.In so concluding, he was persuaded by the fact that the Re-spondent did not follow its written disciplinary procedure whichcalled for a 1- or 2-week layoff for an offense following one punishedby a 1-week layoff, and for discharge only after the next offense.However, both the Respondent's written disciplinary procedure andits former policy provide for deviations from the normal practice;and, as the Trial Examiner himself finds, ". .. in the past, Respond-ent has effectuated Step Five discharges without going throughearlier steps . . ." in instances involving detriment to the quality ofthe yarn being produced.Those occasions, referred to by the TrialExaminer, where the respondent exercised unusual leniency, in-volved such disciplinary problems as unexcused absenteeism ratherthan the quality of the yarn.According to the Trial Examiner, theRespondent's underlying motivation in discharging Tolley was thelatter's activity on behalf of the Union.But the only union activityby Tolley disclosed in the record is that he was an alternate observerfor the Union at a Board-conducted election in March 1960, and thathe served as a union observer in a second such election in I%farch1961, almost a year before his discharge.Between March 1961, andhis discharge, Tolley is not shown to have engaged in any union ac-activity.Nor does the record establish, contrary to the Trial Ex-aminer, that the Union had stepped up its organizational efforts in3Witnesses for the Respondent testified without contradiction that Tolley's two failuresto clean the scraper during a color change were the only such incidents to come toRespondent's attention in its entirehistory. JAMES LEES AND SONS COMPANY489late 1961 and early 1962.Except for his finding as to Tolley, theTrial Examiner found no other unfair labor practices by the Re-spondent.On the basis of the foregoing, and upon the entire record,we believe that the General Counsel has not sustained his burden ofproving by a preponderance of the evidence that Tolley was dis-charged for a discriminatory reason.4Accordingly, we shall dismissthe complaint in its entirety.[The Board dismissed the complaint.]4It should be noted in this respect that Tolley's discharge was initially recommended byhis shift foreman, Harris, and that recommendation proceeded in a routine manner throughnormal channels until a final decision was reached.The record is devoid of evidence thatHarris was motivated by any antiunion considerations in making his recommendation.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon unfair labor practice charges filed on February 9, 1962, by Textile WorkersUnion of America, AFL-CIO, CLC, herein called the Union, against James Leesand Sons Company, herein called Respondent, the General Counsel of the NationalLabor Relations Board issued a complaint on June 11, 1962, alleging that Respondenthad engaged in unfair labor practices within the meaning of Section 8 (a) (1) and(3) of the National Labor Relations Act, herein called the Act.Respondent'sanswer admitted some allegations of the complaint, denied others, and deniedthe commission of any unfair labor practices.Pursuant to notice, a hearing washeld before Trial Examiner Harold X. Summers at Lexington, Virginia, on July 17,1962.All parties were afforded full opportunity to examine and cross-examine wit-nesses, to argue orally, and to submit briefs.Briefs have been filed by the GeneralCounsel and by Respondent, which briefs have been fully considered.Upon the entire record in the case, including my evaluation of the credibilityof the witnesses based upon the evidence and upon my observation of their demeanor,Imake the following:FINDINGS OF FACT1.COMMERCEJames Lees and Sons Company is a Pennsylvania corporation with a plant andprincipal place of business at Glasgow, Virginia, where it is engaged in the manu-facture, sale, and distribution of carpets and yarns.' In the course and conduct ofitsbusiness during 1961, Respondent shipped carpets from its Glasgow plant topoints outside the Commonwealth of Virginia, valued at in excess of $100,000.I find that Respondent is an employer engaged in commerce within the meaningof the ActII. THE UNIONTextileWorkers Union of America, AFL-CIO, CLC, hereinafter called theUnion, is a labor organization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt least since April 1958, the Union has continuously engaged in a campaign toorganizeRespondent's nonsupervisory production andmaintenance employees.Pursuant to a petition filed with the Board 2 by the Union, an election among suchemployees was conducted on March 16, 1960; the Union lost, 316 to 1,674.Uponobjections filed by the Union, the election was set aside, and a new election was heldon March 2, 1961; the Union lost, 765 to 1,193. Late in 1961 and early in 1962,1Although the record In this respect Is not complete, it appears that Respondent is, asubsidiary of Burlington Industries, not a party hereto.2 Case No. 5-RC-3018(130 NLRB 290). 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union's organizing efforts were stepped up with a view toward the filing of a newpetition for election, but the instant record does not reveal whether any suchpetitionwas filed.Throughout the period above referred to, up to the date of this hearing, Respond-ent was and is actively opposed to the unionization of its employees?B. Independent interference, restraint, or coercionThe complaint alleged, as independent interference, restraint, or coercion, oneincident-a conversation occurring on or about February 19, 1962, between SilasFoster, a shift foreman,4 and George Mason, a utility man in the carding department,in which, allegedly, Foster threatened Mason with "discharge or other reprisals" ifMason became or remained a member of or gaveanyassistance or support to theUnion.According to Mason's testimony, he was engaged in duties taking him throughFoster's work area-Foster was not his supervisor-when the two became engagedin a conversation about the Union's passing out leaflets at the gate. (Mason didnot say who started the conversation.)Foster offered his "personal advice"thatMason should not speak up for the Union out in the mill to other employeeson the job but that, if anything, he should talkagainst it-that if "they" found outabout it, "they" were liable to fire Mason.Mason asked Foster if he thought (thecoming in of) the Union could "help the plant." Foster replied that he did notknow, and he countered by questioning what the Union could give Mason that hedid not already have.He then said that the plant had been operating "in arrears"since the first campaign and that "we stood a chance of the plant closing down"whether or not the Union came in.5Foster's testimony differed appreciably.He denied that, on February 19 or atany other time, he had a conversation or conversations with Mason along the linestestified to by Mason except as follows: On one occasion, in 1962, Mason passedthrough Foster's department while some wool from Peerless Mills was being restacked;Mason asked where the wool came from and, being told, asked whether that placehad not been shut down by a union; Foster answered in the negative, stating hisunderstanding that Peerless had lost money for a year or two and could not affordto continue its operation.Further testifying, Foster said it was entirely possiblethat he had asked Mason what he expected the Union to accomplish for theemployees since he had asked this of a number of employees. Specifically, he deniedever tellingMason not to talk in support of, or to talk against, the Union; evertellingMason that he was liable to be discharged; or ever telling Mason that theplant would close down.Iwas not impressed by Mason as a witness.At times, he testified hesitatingly;at others, he was pugnacious.Foster struck me as being straightforward in histestimony, even where he might possibly have considered parts of it to be againsthis own interests 6 I credit his testimony, finding that the General Counsel hasnot preponderantly established the allegation that Foster made threats of reprisals.?C. The discharge of Raymond TolleyThe complaint alleged that, on or about February 2, 1962, Raymond S. Tolleywas discharged by Respondent because of his membership in, assistance to, or activityon behalf of the Union and/or because he engaged in concerted activities with otherof Respondent's employees for the purpose of collective bargaining or other mutual3 Although not urging it as an unfair labor practice of itself, the General Counsel intro-duced evidence in support of this finding.Without conceding its relevance,Respondentstipulated to the fact above found,and the Trial Examiner,at the hearing,indicated thatno further evidence on the point was necessary.4Stipulated and here found to be a supervisor within the meaning ofthe Act.5 On direct examination, Mason had testified that the shutdown might occurif theUnion came in;on cross-examination he revised the statement as indicated above6 For example,his concession thathe asked some employees what they expected to gainby the advent of the Union7In his brief,the General Counsel asks me to find unlawful interference, restraint, orcoercion on Poster's testimony alone-that he might have asked Mason what Mason ex-pected to gain from the Union since he had asked a similar question of at least 15 em-ployees.Aside from the fact that the complaint pinpointed the alleged violations of8(a) (1) to a single "threat of discharge or other reprisals,"I do not find any coercivethreat in the putting of this question,standing alone. JAMES LEES AND SONS COMPANY491aid or protection.Respondent, answering, admitted that Tolley was dischargedon or about that date, but not for the reasons alleged; further explicating at thehearing, Respondent started that Tolley was discharged because of his poor workperformance.Tolley was hired by Respondent on or about May 2, 1947.During most of hisperiod of employment-14 years and 9 months-he worked in the carding depart-ment.On the day of his discharge and at all pertinent times prior thereto, he wasan "alleyman" in that department.The alleyman is one of a crew attending a carding machine. The carding machineis designed to convert raw wool (which has been cleaned and, sometimes, dyed)into "card roving" which can be spun into yarn. The machine consists of a seriesof 60-inch metal rollers over and through which a wool "web" proceeds; basically,it utilizes a combing process to break out knots, remove burrs, and straighten fibers,and a pressure process to squeeze out impurities such as tars and vegetable matter.The alleyman's direct responsibilities center around the so-called peralta section.Here, the web passes between an upper and a lower peralta roller, under 3,500 poundsof pressure.As the web passes on, impurities adhere to the peralta rollers untilthey are scraped off by the peralta scrapers, two machinewide blades which them-selves press against the upper and lower rollers, respectively.An alleyman services six machines. In general,8 the alleyman's job is one callingfor observing, cleaning, and assisting in startups, not only on his own machines but,for short relief periods, on those of other alleymen.He sees that the web is properlyfeeding from the breaker section behind him to the finishing section ahead of him;he keeps check on the peralta pressure; and he reports trouble to appropriateindividuals.In startups, he assists in the threading process and, on signal, operatesthe switches for the breaker rollers.Much of his time is spent in cleanup: sweepingunder and around the machines, cleaning out flies under doffer rollers, emptyingburr cans, hand-carding doffers and breakers, wiping comb boxes, removing andreplacing waste bags, and cleaning the peralta scrapers.Since the latter task-the cleaning of peralta scrapers-loomed important in thishearing, I here set forth further findings in this respect.Matter forced from the webonto a peralta roller normally falls to the floor when it gets to a peralta scraper.Onoccasion, impurities may cling to the scraper instead of falling to the floor, and,should they not be cleaned off, further impurities approaching the scraper may adhereto those already on the blade; a "buildup" or accumulation can then occur which,when it touches the delicate web, will break the web and cause it to fall onto thefloor.9The solution of course, is to keep the scrapers clean.Cleaning a scrapertakes no more than 2 minutes; it involves pulling a lever which disengages thescraper from the roller and running a stick or airhose across the blade.The alley-man's job description calls for the cleaning of each peralta scraper whenever neces-sary, but at least twice per shift.The twice-per-shift requirement has not beenenforced, but it is normal and expected practice to clean the scrapers whenevernecessary, normally one or more times per shift.Finally, I find that one of the"necessary" occasions for cleaning a peralta scraper is at a color change-i.e., whenthe color of the web being run is changed.1°On Friday, August 11, 1961,11 the alleyman on the shift following Tolley's re-ported that the web on carding machine # 13 had been found broken. Investiga-tion by company officials indicated to them that this had occurred as a result of abuildup or accumulation following a failure, after a color change, to clean the peraltascraper on the machine, Tolley's responsibility.Although Tolley protested that he8 A job description appears in this recordTo a limited extent, the testimonial evidenceindicates that the actual practice of alleyman deviates from the particulars set forth inthe job descriptionThe duties set forth above, an amalgam of the written requirementsand the practice as testified to, constitutemy findingsas to what the job actuallyrequires9 Similarly, a buildup might occur if the scraper's tension against the roller is faulty,but this is a rare occurrence.39A color change necessitates certain other operations, some of them the responsibilityof the alleymanThe entire machine undergoes a cleaning process If the change is toan appreciably lighter color, an intervening synthetic "clean-up" web (later discarded) isrun through the machine for a short period. If there is no cleanup run, the forward por-tion of the new-color web is discarded.u Tolley testified that this incidentoccurredin June rather than in AugustAlthoughthe exact date has no particular relevance here, I find that it occurred in August ; Tolleywas undoubtedly confusing the incident with a still prior occasion on which he was repri-manded: on or about June 14, 1961, he was criticized for failing to spread out wastematerial which he had placed in the feedbox of a carding machine. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDhad cleaned the scraper and that he had left no accumulation, he was laid off for1week.12At the instant hearing, Tolley, in effect, reiterated his denial of responsibility forthe August 1961 incident, although he does not deny that he was told of the serious-ness of the problem at that time.On the basis of the available evidence at thishearing, including the credited testimony of witnesses Marvin Ferguson (the alley-man whose shift followed Tolley's) and Douglas Harris (Tolley's shift foreman)and an observation of the web material allegedly found on the floor, I find that Re-spondent had reasonable cause to believe and did believe that Tolley, on August 11,1961, failed to clean his peralta scraper between color changes.On January 31, 1962, there was a similar occurrence. Samuel Critzer, alleymanfor Tolley's machines on the shift following Tolley's, found and reported that therewas a two-color accumulation on the lower peralta scraper of machine #16 whichhad built up to such a point that it broke the web. Shortly after Tolley reportedfor work the next day, he was called to the office, where he was asked about theincident.He said that he thought he had cleaned the scraper and that he was unawarethat he had left any accumulating wool.He was told to go home for the day whilethe case was being considered.When he returned the following day-February 2-he was discharged.The General Counsel broadly insinuates that there was in fact no failure to cleanthe scraper on January 31.Through witnesses and in argument, he seeks to raisedoubts that the wool displayed at the hearing could have been "scraper-wool."Con-sidering concessions by such witnesses that the characteristics of the wool whichpersuaded them that this was not scraper wool could have resulted from being packedin a bag for the 51/2 months since it was placed there, I cannot place great relianceon this testimony.Moreover, the credited testimony of witnesses Critzer andIra Clark (foreman for the shift following Tolley's) convinces me, and I find, thatthe scraper on machine # 16 was not properly cleaned after a color change and thatRespondent had reasonable cause to believe and did believe that the responsibilitywas Tolley's.The General Counsel's approach to the problem is a multipronged one.He first alludes to the "background."He pointsout, asIhave found, that Re-spondent, at all times pertinent, has been and is actively opposed to the unionizationof its employees.Next, he has demonstrated-and I find-that Tolley was activeon behalf of the Union since prior to the 1960 election 13 and that Respondent wasaware of his activities.He has submitted evidence, and I find, that on or aboutJanuary 15, 1960, 2 months before the 1960 election, then Assistant Personnel Man-ager Higgenbotham 14 told Tolley that he had seen Tolley's automobile parked infront of union meeting places and that he assumed Tolley was interested in theUnion; that, when Tolley admitted his interest, Higgenbotham told Tolley he oughtto quit if he did not like it at the plant; that Higgenbotham further said that if hewere Tolley he would not bring in his wife for any more employment; and thatHiggenbotham told Tolley, "as a friend," that Tolley had "better let the Union alone."And, finally, the General Counsel has submitted evidence, and I find, that on March 18,1960, 2 days after the 1960 election, Walter Maybry 15 asked Tolley what he hadbeen doing at the union hall on the previous day; told that Tolley had gone thereto congratulate the organizers on a good campaign, Maybry said, "if [Tolley] feltthat way to get out of there and get out of Rockridge County"; and he added thathe did not want to see Tolley with the union organizers anymore.As earlier indicated, one line of the General Counsel's attack on Respondent'sdefense is his contention that Respondent did not in fact hold Tolley responsiblefor either or both of the peralta scraper incidents, if in fact they occurred. I havealready rejected this contention.The General Counsel also urges that, even if Tolley failed to clean the peraltascrapers, his discharge was contrary to established company policy on work offenses.Accordine to its own pronouncements, discipline cases were handled by Respondentin the followingmanner: 1612This layoff was not urged as a violation of the Act.18He was an alternate observer for the Union at the first election and an actual observerat the second.14Now in charge of plant security. It is stipulated, and I find, that Higgenbotham wasa supervisor within the meaning of the Act.15Then spinning department manager, now assistant superintendent of the spinningmill.It is stipulated, and I find, that Maybry was then and is now a supervisor withinthe meaningof the Act.-1eWhat follows is a paraphrasing of Respondent's personnel policy No 14, which I findto be in effect at all times pertinent herein. JAMES LEES AND SONS COMPANY4931.For a first offense (unsatisfactory work, violation of rules, or "detri-mental" display of attitude), there is to be a conference between foreman andemployee; upon a recurrence, a written statement of the facts-an "A.V.O." 17should be placed in the employee's personnel file.2.For the next offense, a second A.V.O. is inserted in the employee's per-sonnel file, and the employee may be laid off for one week.3.Recurrence of cause for disciplinary action brings about another A.V.O.and a one- or two-week layoff, subject to the concurrence of the departmentmanager, division superintendent, and personnel manager.4.Another recurrence will justify discharge, as recommended by the fore-man and approved by the department manager, division superintendent, per-sonnel manager, general superintendent, and general manager.5.Any offense "may be so serious" as to justify layoff or discharge at anyof the above steps, subject to the approval of the department manager, divisionsuperintendent, general superintendent, personnel manager, and general manager.Tolley's discharge, according to Respondent, was effectuated under the paragraphabove numbered 5; contamination, or the possibility of contamination, was consid-ered so serious a problem that the omission of step 3 was justified.The GeneralCounsel, on the other hand, argues that it was the desire to slow down the Union'sorganizational campaign by visiting this disparately severe punishment upon a knownunion adherent that motivated Respondent in deviating from its normal procedures.There is no doubt, and I find, that color contamination was considered by Respond-ent to be a serious offense.Contamination causes the rejection of yarns or carpetsand, perhaps, the loss of customers.The evidence, moreover, establishes thatRespondent's campaign against contamination had been particularly emphasizedover the past year and a half.On the other hand, no actual contamination was caused by either of Tolley'sfailures to clean his scrapersFurther, I find, color contamination cannot resultfrom an unclean peralta scraper.Numerous witnesses, whom I credit, so testified.The only witness who came near testifying otherwise 18 said that either of two thingsmight happen if a buildup became so great as to reach the web: (1) the accumulatedstock might reach and be dragged along with the web, or (2) the web would breakand fall to the floor.Aside from the contradicting testimony of others, it is clearthat a buildup could not have the first effect to which he testified; the witnesses wereunanimous in stating that the web was so delicate that, the moment the buildup wasso great as to reach it, it would break and fall to the floor.Thus, I find that Tolley's actions caused neither contamination nor the possibilityof contamination. 19In determining whether Respondent regarded Tolley's infraction of January 31as "so serious" as to justify the omission of step 3 of its established disciplinarypolicy, a number of additional elements must be examined.Tolley worked for Respondent almost 15 years. For 14 years, as far as this recordreveals, his work was free of fault.On 2 successive days in June 1961, Tolley failed properly to break up and spreadwaste wool which he placed in the carding machine feedbox, a circumstance whichled to a step 1 A.V.O. In August, as earlier found, he failed to clean a peraltascraper.He was given a lecture on work quality, A V.O. number 2, and a 1-weeklayoffThe question arises-ifcontamination,as opposed to generaluncleanliness,was then believed to be involved, why was not a step 5 discharge there invoked9'Why, at the least, was he not warned that a recurrence would result in a step 5discharge?(As I have found, color contamination, even then, was a serious prob-lem )The answer, I find, is that contamination was not involved, that the offensewas not considered "so serious" as to justify extraordinary measures.Yet, when thesame infraction occurred 51/2 months later, Respondent deviated from its normalproceduresNot that deviation is unprecedented.But the deviation, to the extent it is revealedby this record, is in the direction of relaxation rather than stringency.For example,one employee (Samuel Critzer), having been orally warned about absences pre-viously, received a No. 1 A.V.O.; on the next occasion, a No. 2 A V.O. and a 1-weeklayoff; and, on the next occasion, because of his financial condition and the immi-nence of the Christmas holidays, he received no punishment.Another (LackeyAyres), having been previously warned about absenteeism, was given an A V.O. upon17 Standing for "Avoid Verbal Orders."18Carding and Blending Manager Chester Layman.19 Inso finding, I do not, of course, condone a failure to clean a peralta scraper, whichis in direct violation of Respondent's rules 494DECISIONSOF NATIONALLABOR RELATIONS BOARDrecurrence; upon a further recurrence, he was given an A.V.O. but no layoff; subse-quently, when he refused to watch the machine of another alleyman as required, hewas given an A.V.O. but no layoff; finally, when he used an airhose in violation ofrulesand cursed his supervisor,he was given an A.V.O. and a 2-week layoff.zoOn the other hand, there is testimonial evidence that, in the past, Respondent haseffectuated step 5 discharges without going through earlier steps.One employee(LeRoy Jennings) was orally warned about walking across a carpet-in-process withgreasy shoes; a few minutes later, he repeated the offense and was discharged forth-with.And, although no further details appear in the record, one Claude Connorwas summarily discharged without resort to earlier disciplinary steps .21On these facts, considering Tolley's work history, the nature of his offense, andthe treatment of other offenders, I am persuaded that, absent the Union's campaignand Tolley's participation therein, Respondent would have followed its regular dis-ciplinary procedure and would have laid off Tolley for the maximum of 2 weeks.Upon the entire record, and on the basis of what I am convinced is a fair prepon-derance of the credible evidence, in the light of the above analysis, I conclude thatRespondent's underlying motivation in discharging Raymond S. Tolley on February2, 1962, instead of imposing upon him a disciplinary layoff, was his activity on be-half of the Union; that by thus discharging him and refusing to reinstate him, Re-spondent discriminated in regard to hire and tenure of employment; and that, thereby,Respondent not only interfered with, restrained, and coerced employees in the exer-cise of rights guaranteed them in Section 7 of the Act, but discouraged membershipin the Union, or any other labor organization, in violation of Section 8(a) (1) and(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith its operations described in section I, above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it be ordered to cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.I have found that, absent union considerations, Respondent, rather than discharg-ing Raymond S. Tolley on February 2, 1962, would have suspended him for a2-week period.Having found that Respondent discriminated with respect to Tolley'shire and tenure of employment, I shall recommend that Respondent convert, onitspayroll and personnel records, his discharge to a 2-week layoff or suspension,offer him full and complete reinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rights and privileges, and makehim whole for any loss of earnings suffered by him because of the discrimination,by payment to him of a sum of money equal to the amount he would have earnedfrom February 14, 1962, to the date of Respondent's offer of reinstatement, lesshis net earnings during said period.Backpay shall be computed on a quarterly basisin the manner prescribed by the Board in F.W. Woolworth Company,90 NLRB289, 291-294.22As the unfair labor practices committed by the Respondent are of a characterstriking at the roots of employee rights safeguarded by the Act, it will also be recom-20Documentary evidence of these instances(plus several others in which deviation wasnot shown)were inserted in the record by the General Counsel on the basis of informa-tion requested of and furnished by Respondent21 In giving weight, as I do, to these instances,I place no reliance on the GeneralCounsel's assertions that Jennings and Connor, like Tolley,were the subjects of chargesbefore the National Labor Relations Board, and I reject his implicit contention that thedeviation from normal procedures,in their cases, was based upon union considerationsI am unaware of the course or the fate of their cases before the Board ; they were notinvolved in this proceeding.22General Counsel,in his brief, urges that the Recommended Order include an awardof interest on backpay.I believe that whether or not interest should be included in back-pay awards is a matter to be decided by the Board as a matter of overall policy. To date,no Board Order has awarded interest in a situation comparable to this. I shall,therefore,make no provision for interest. JAMES LEES AND SONS COMPANY495mended that Respondent cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the Act.Upon the basis of the foregoing factual findings and conclusions, and upon theentire record in the case. I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged incommercewithin the meaning of Sec-tioan 2(6) and(7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of theAct.3.By discriminating in regard to the hire and tenure of Raymond S. Tolley be-cause of his activity on behalf of the Union, Respondent has engaged in and isengagingin unfair labor practices within the meaning of Section 8(a)(1) and (3)of the Act.4.By the foregoing conduct, Respondent has interfered with, restrained, andcoerced employees in the exercise of the rights guaranteed them in Section 7 of theAct, in violation of Section 8(a)(1) thereof.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.6.Except for the above, Respondent has not engaged in unfair labor practicesas alleged in the complaint herein.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in the case.I recommendthatJames Lees and Sons Companyof Glasgow,Virginia,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Textile Workers Union of America,AFL-CIO,CLC, or any other labororganization,by discriminating in regard to the hire,tenure,or other conditions of employment of any of its employees.(b) In any other manner interfering with,restraining, or coercing its employeesin the exercise of their right to self-organization,to form labor organizations, tojoin orassist anylabororganization,to bargain collectively through representativesof their own choosing,to engage in concertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection,and to refrain from any and all suchactivities.2.Take the following affirmative action, which I find will effectuate the policiesof the Act:(a)Convert,on its payroll and personnel records, the discharge of RaymondS.Tolley on February 2, 1962, to a 2-week layoff or suspension;offer him im-mediate and full reinstatement to his former position even though this may neces-sitate displacement of a present incumbent (or, if his former position no longerexists, to a substantially equivalent position),without prejudice to his seniority orother rights and privileges;and make him whole for any loss of earnings sufferedby reason of the discrimination against him,in the manner set forth in the sectionabove entitled"The Remedy."(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due and the right to reinstatement.(c) Post at its plant at Glasgow,Virginia,copies of the attached notice marked"Appendix."23Copies of such notice,to be furnished by the Regional Directorfor the Fifth Region,shall, after being duly signed by an authorized representativeof Respondent,be posted immediately upon receipt thereof,and be maintained byit for a period of 60 consecutive days thereafter,in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that such notices are not altered, defaced,or covered by any other material.23 If this Recommended Order Is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommendations of a Trial Examiner"In the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "Pursuant toa Decree of the United States Court of Appeals, Enforcing an Order" for the words"Pursuant to a Decision and Order." 496DECISIONSOF NATIONALLABOR RELATIONS BOARD(d)Notify the Regional Director for the Fifth Region,in writing,within 20 daysfrom the date of the receipt of this Intermediate Report,whatsteps the Respondenthas taken to comply herewith 24It is further recommended that the complaint be dismissed insofar as it allegesthat Respondent,through its supervisor,Silas Foster,threatened an employee withdischarge or other reprisals if he became or remained a member of the Union orgave any assistance or support to it.u If this Recommended Order Is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Fifth Region, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and In order to effecuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Textile Workers Union of America,AFL-CIO, CLC, or any other labor organization, by discriminating as to thehire, tenure, or any other term or condition of employment of any of ouremployees.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to organize, to form, join, or assist alabor organization, to bargain collectively through a bargaining agent chosenby themselves, to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection; or to refrain from anysuch activities.WE WILL convert, on our payroll and personnel records, the discharge ofRaymond S. Tolley to a 2-week layoff or suspension, offer him his former ofa substantially equivalent job (without prejudice to seniority or other employ-ment rights and privileges), and pay him for any loss suffered because of ourdiscrimination against him.JAMES LEES AND SONS COMPANY,Employer.Dated-------------------By---------------------------------------_=--(Representative}(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon appJica-tion in accordance with the Selective Service Act after discharge from the, ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 707 North,Calvert Street, Baltimore, Maryland,Telephone No. Plaza 2-8640, Extension 2104,if they have any question concerning this notice or compliance with its provisions.Mitchell Standard CorporationandUnited Furniture Workersof America,AFL-CIO,and its Local270.Case No. d6-CA-1191.January 7, 1963DECISION AND ORDEROn September 19, 1962, Trial Examiner Eugene F. Frey issued hisIntermediate` Report in the above-entitled proceeding, finding that, theRespondent had engaged in certain unfair labor practices and recom-,mending that it cease and desist therefrom and take certain afrrhativ6140 NLRB No. 44.